Exhibit 10.1

April 24, 2019

Teneobio, Inc.,

1490 O’Brien Drive, Suite D

Menlo Park, California 94025

Attention: Chief Financial Officer

 

RE:

CONSENT TO SUBLEASE

 

  “Building”:    1490 O’Brien Drive, Menlo Park, California   “Premises”:   
Suite D consisting of approximately 6,230 rentable square feet in the Building;
  “Sublet Space”:    The entire Premises consisting of Suite D containing
approximately 6,230 rentable square feet in the Building   “Landlord”:    MENLO
PREPI I, LLC, a Delaware limited liability company and TPI Investors 9, LLC, a
California limited liability company   “Tenant”:    Teneobio, Inc., a Delaware
corporation   “Subtenant”:    Forty-Seven, Inc., a Delaware corporation  
“Lease”:    Lease dated November 10, 2015, as amended by a first amendment dated
March 25, 2016, and as same may be amended, modified, extended or restated from
time to time   “Sublease”:    Agreement annexed hereto as Exhibit A as the same
may be amended, modified, extended or restated from time to time, as may be
permitted hereunder

Ladies and Gentlemen:

You have requested our consent to the Sublease. Such consent is hereby granted
on the terms and conditions, and in reliance upon the representations and
warranties, set forth in this letter (this “Agreement”).

1. Tenant represents and warrants that, to Tenant’s actual knowledge, without
inquiry, (a) the Lease is in full force and effect; (b) the Lease has not been
assigned, encumbered, modified, or extended, except as otherwise specified
herein or in the Sublease; (c) Tenant knows of no defense or counterclaim to the
enforcement of the Lease; (d) Tenant is not currently entitled to any reduction,
offset or abatement of the rent payable under the Lease; (e) a true and complete
copy of the Sublease is attached hereto, and the Sublease constitutes the
complete agreement between Tenant and Subtenant with respect to the subject
matter thereof; (f) Landlord has completed all work to be performed by Landlord
under the Lease and has paid all contributions and other sums due to Tenant
under the Lease; and (g) neither Tenant nor, to Tenant’s actual knowledge,
without inquiry, Landlord is in default of any of their respective obligations
or covenants, and neither has breached any of their respective representations
or warranties, under the Lease.

2. The Sublease shall be subject and subordinate to the Lease and all of its
provisions. Neither Tenant nor Subtenant shall take or permit any action that
would violate the provisions of the Lease or this Agreement.

3. Landlord’s obligations to Tenant are governed only by the Lease and this
Agreement and Landlord’s obligations to Subtenant are only as set forth in
Paragraph 6 of this Agreement. Landlord shall not be bound or estopped by any
provision of the Sublease, including any provision purporting to impose any
obligations upon Landlord (except as provided in Paragraph 6 of this Agreement).
Nothing contained herein shall be construed as consent to, approval of, or
ratification by Landlord of any particular provisions of the Sublease. Landlord
has not reviewed or approved any provision of the Sublease.



--------------------------------------------------------------------------------

4. If Tenant or Subtenant violates any of the terms of this Agreement, or if any
representation by Tenant or Subtenant in this Agreement is untrue in any
material respect, or if Subtenant takes any action that constitutes a default
under the Lease, then Landlord may declare the Lease to be in default, after the
expiration of applicable notice and cure periods, and avail itself of all
remedies provided at law or in equity or in the Lease with respect to defaults.

5. Subject to the provisions of Paragraph 6 of this Agreement, if the Lease is
terminated prior to the stated expiration date provided in the Lease, the
Sublease, on the date of such termination, likewise shall terminate. In
connection with such termination, Subtenant, at its sole cost and expense, shall
surrender the Sublet Space to Landlord in the manner provided for in the Lease,
including the removal of all of its personal property from the Sublet Space and
from any part of the Building to which it is not otherwise entitled to occupy,
and repair all resulting damage to the Sublet Space and the Building. Landlord
shall have the right to retain any property and personal effects that remain in
the Sublet Space or the Building after the date of termination of the Lease in
accordance with Section 23 of the Lease, without waiving Landlord’s rights with
respect to any default by Tenant under the Lease or Subtenant under the
foregoing provisions of this paragraph and the provisions of the Lease and
Sublease. If Subtenant shall fail to vacate and surrender the Sublet Space in
accordance with the provisions of this paragraph, Landlord shall be entitled to
all of the rights and remedies that are available to a landlord against a tenant
holding over after the expiration of a term pursuant to applicable law, and any
such holding over shall be deemed a default under the Lease. In addition,
Subtenant agrees that it will not seek, and it expressly waives any right to
seek, any stay of the prosecution or execution of any judgment awarded in any
action by Landlord to recover possession of the Sublet Space. This paragraph
shall survive the earlier termination of the Lease and/or Sublease.

6. If the Lease is terminated before the stated expiration date of the Sublease
and if Landlord or its successors or assigns demands, then Subtenant shall
attorn to Landlord or such other party upon the then-executory terms of the
Sublease for the remainder of the stated term of the Sublease. In such event,
Landlord or such other party to whom Subtenant attorns shall not disturb
Subtenant in its use and enjoyment of the Sublet Space, provided Subtenant
performs all of its obligations under the Sublease. Such party shall not be
required to honor or credit Subtenant for (i) any payments of rent made to
Tenant for more than one (1) month in advance or for any other payment owing by,
or on deposit with, Tenant for the credit of Subtenant, unless such party
actually received same from Tenant; (ii) any obligation to perform any work or
make any payment to Subtenant pursuant to a work letter, the Sublease or
otherwise; (iii) any security deposits, unless such party actually received same
from Tenant; (iv) any obligation of, or liability resulting from any act or
omission of, Tenant; (v) any amendment of the Sublease not consented to by
Landlord in writing; or (vi) any counterclaims, abatements, reductions, offsets
or defenses assertable against Tenant. This provision is self-operative upon
demand for attornment, whether or not, as a matter of applicable law, the
Sublease may terminate upon the expiration or termination of the term of the
Lease. Subtenant, however, agrees to give Landlord or such other party, upon
written request therefor, an instrument acknowledging an attornment according to
these terms. No attornment pursuant to this paragraph shall be deemed a waiver
or impairment of Landlord’s rights under the Lease to pursue any remedy not
inconsistent with the attornment.

In the event of such election by Landlord or such other party, (i) Tenant shall
deliver to Landlord or such other party any security deposit that Tenant then is
holding pursuant to the Sublease, and (ii) Tenant shall reimburse Landlord or
such other party for any reasonable costs that may be incurred by it in
connection with such attornment, including reasonable legal fees and
disbursements, but only in the event that such attornment is caused by a
termination of the Lease due to Tenant’s default.

 

- 2 -



--------------------------------------------------------------------------------

7. Tenant and Subtenant each agrees that:

a. Notwithstanding any provision to the contrary contained in this Agreement or
the Lease, the liability of Landlord for Landlord’s obligations under the Lease
shall be limited to the amount of Landlord’s interest in the Property (as
defined in the Lease) and Tenant shall not look to any other property or assets
of any direct or indirect partner, member or shareholder of Landlord (or any
officer, director, agent, member, manager, personal representative, trustee or
employee of any such direct or indirect partner, member or shareholder)
(individually, a “Landlord Party”; collectively, the “Landlord Parties”) in
seeking either to enforce Landlord’s obligations under this Agreement or the
Lease or to satisfy a judgment for Landlord’s failure to perform such
obligations, and none of the Landlord Parties shall be personally liable for the
performance of Landlord’s obligations under this Agreement or the Lease. Without
limiting the generality of the foregoing and notwithstanding anything to the
contrary in this Agreement or the Lease, no Landlord Party shall be personally
liable for the performance of the obligations of, or in respect of any claims
against, Landlord arising under this Agreement or the Lease, and no personal
judgment shall be sought or obtained against any Landlord Party in connection
with this Agreement or the Lease; and

b. In no event shall Landlord be liable for, and Tenant and Subtenant, on behalf
of themselves and all other subtenants or occupants of the Premises and their
respective agents, contractors, subcontractors, employees, invitees or
licensees, hereby waive any claim against Landlord for, any consequential,
special or punitive damages, including loss of profits or business opportunity,
arising under or in connection with the Lease; and

c. The obligations of Landlord under this Agreement shall not be binding upon
Landlord after the sale, conveyance, assignment or transfer by Landlord of its
interest in the Building, and Tenant and Subtenant shall look solely to the
transferee for the satisfaction of such obligations. Any such transferee shall
be deemed to have assumed all of Landlord’s obligations under this Agreement.

d. Notwithstanding any provision to the contrary contained in this Agreement or
the Lease, Landlord hereby approves of Subtenant’s conversion of a portion of
the Sublet Premises consisting of lab space to office space consistent with the
description set forth on Exhibit B attached hereto (the “Subtenant
Improvements”), provided that (1) Tenant and Subtenant shall strictly comply
with the terms and conditions set forth in Section 14(d) of the Lease;
(2) Tenant and Subtenant, at their sole cost and expense, shall obtain all
permits or other governmental approvals prior to commencing any of such work and
deliver a copy of same to Landlord; and (3) the Subtenant Improvements shall be
at the sole expense of Tenant or Subtenant and shall be in compliance with all
applicable Laws (as defined in the Lease). Landlord hereby agrees that neither
Tenant nor Subtenant shall be required to remove the Subtenant Improvements at
the end of the Sublease term.

8. Tenant and Subtenant each represents and warrants that, except as otherwise
specifically provided in the Sublease, no rent or other consideration is being
paid or is payable to Tenant by Subtenant for the right to use or occupy the
Sublet Space or for the use, sale or rental of Tenant’s fixtures, leasehold
improvements, equipment, furniture or other personal property in excess of the
pro-rata portion of the fixed rent and any additional rent payable pursuant to
the Lease (collectively, the “Rent”) for the Sublet Space, and if such rent or
other consideration exceeds such pro-rata portion of the Rent, Tenant shall
comply with Paragraph 17(c) of the Lease and pay to Landlord fifty percent (50%)
of such excess in accordance with the provisions of the Lease.

9. The Lease, the Sublease and this Agreement constitute the entire agreement of
the parties with respect to Landlord’s consent to the Sublease. This Agreement
may not be changed except in writing signed by the party to be charged.

10. All statements, notices and other communications given pursuant to this
Agreement must be in writing and must be delivered personally with receipt
acknowledged, or sent by a nationally recognized reputable overnight courier
(with a receipt of delivery), or by registered mail, return receipt requested,
addressed (i) to Tenant at its address set forth above, (ii) to Subtenant at the
Sublet Space, and (iii) to Landlord at the following address:

 

- 3 -



--------------------------------------------------------------------------------

Menlo Park Portfolio

c/o Tarlton Properties, Inc.

1530 O’Brien Drive, Suite C

Menlo Park, California 94025

Any party may designate, upon not less than six (6) days’ prior written notice
given in accordance with this paragraph, such other address(es) to which notices
are to be delivered. Any such communication shall be deemed delivered when
personally delivered, or on the date received or rejected as indicated by the
receipt if sent by overnight courier or by the return receipt if sent by mail.

11. This Agreement will be construed in accordance with and governed by the laws
of the State of California.

12. Landlord’s rights and remedies under this Agreement shall be in addition to
every other right or remedy available to it under the Lease, at law, in equity
or otherwise, and Landlord shall be able to assert its rights and remedies at
the same time as, before or after its assertion of any other right or remedy to
which it is entitled without in any way diminishing such other rights or
remedies. The invalidity or unenforceability of any provision of this Agreement
shall not impair the validity and enforceability of any other provision of this
Agreement.

13. This Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns, except as provided in Paragraph 7(c)
above and except that it shall not inure to the benefit of any successor or
assign of Tenant or Subtenant whose status was acquired in violation of the
Lease or this Agreement.

14. Landlord, Tenant and Subtenant each represent respectively that (i) the
individuals executing this Agreement on such party’s behalf are duly authorized
to execute and deliver this Agreement, and (ii) such party has full power and
authority to enter into this Agreement.

15. Tenant and Subtenant, jointly and severally, indemnify Landlord against, and
hold it harmless from, all costs, damages and expenses, including reasonable
attorneys’ fees and disbursements, arising out of any claims for brokerage
commissions, finder’s fees or other compensation in connection with the Sublease
or procuring possession of the Sublet Space. Tenant and Subtenant, at their sole
expense, may defend any such claim with counsel reasonably acceptable to
Landlord and settle any such claim at their expense, but only Landlord may
approve the text of any stipulation, settlement agreement consent order,
judgment or decree entered into on its behalf. The provisions of this Paragraph
15 shall survive the expiration or sooner termination of the Lease or Sublease.

16. Tenant and Subtenant, jointly and severally, indemnify Landlord against, and
hold it harmless from, any and all losses, costs, expenses, claims and
liabilities including, but not limited to, reasonable attorneys’ fees, arising
from the use, occupancy, conduct or management of the Sublet Space by Subtenant
or its agents, employees, contractors, representatives, invitees or visitors, or
Subtenant’s business activities therein. If any proceeding is brought against
Landlord by reason of any such claim, Tenant and Subtenant, jointly and
severally, shall be responsible for Landlord’s costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) incurred in
connection therewith. If any action or proceeding is brought against Landlord by
reason of any such claim, Subtenant and/or Tenant, upon written notice from
Landlord, shall, at Tenant’s or Subtenant’s sole cost and expense, as the case
may be, resist or defend such action or proceeding using counsel reasonably
approved by Landlord, but may not settle any such claim without Landlord’s prior
written approval. The provisions of this Paragraph 16 shall survive the
expiration or earlier termination of the term of the Sublease or the Lease. The
indemnity and any right granted to Landlord pursuant to this paragraph shall be
in addition to, and not in limitation of, Landlord’s rights under the Lease.

17. Landlord’s consent to the Sublease does not include consent to any
modification, supplement or amendment of the Sublease, or to any assignment of
the Sublease or sub-subletting of the Sublet Space or any other portion of the
Premises, each of which requires Landlord’s prior written consent (except that

 

- 4 -



--------------------------------------------------------------------------------

Tenant may terminate the Sublease without Landlord’s prior consent). If Tenant
or Subtenant desires Landlord’s consent to any such other action, it must
specifically and separately request such consent. Tenant shall give Landlord
prompt written notice if the Sublease terminates prior to its stated term.

18. Neither the execution and delivery of this Agreement or the Sublease, nor
any acceptance of rent or other consideration from Subtenant by Landlord or
Landlord’s agent, shall operate to waive, modify, impair, release or in any
manner affect Tenant’s liability or obligations under the Lease or Subtenant’s
liability or obligations under the Sublease.

19. If there shall be any conflict or inconsistency between the terms, covenants
and conditions of this Agreement or the Lease and the Sublease, then the terms,
covenants and conditions of the Lease or this Agreement shall prevail.

20. Each of the parties hereto hereby irrevocably and unconditionally waives its
right to a jury trial in any cause of action arising out of, or relating to,
this Agreement.

21. Tenant agrees to pay, upon written demand therefor, Landlord’s reasonable
out-of-pocket expenses incurred in connection with and related to the
preparation and execution of this Agreement not to exceed Three Thousand Dollars
($3,000.00).

22. This Agreement may be executed in counterparts, each of which shall be
deemed an original, and all such counterparts together shall constitute one
(1) and the same instrument.

23. Please acknowledge your agreement to the terms and conditions of this
Agreement by signing the copy of this Agreement enclosed herewith and returning
it to Landlord. You may consider Landlord’s consent to the Sublease to be
effective upon your receipt of a fully executed copy of this Agreement.

[SIGNATURES ON FOLLOWING PAGE]

 

- 5 -



--------------------------------------------------------------------------------

LANDLORD:

MENLO PREPI I, LLC,

a Delaware limited liability company

 

By:   PRINCIPAL REAL ESTATE INVESTORS, LLC,  

a Delaware limited liability company,

its authorized signatory

 

       By:  

/s/ Jeffrey D. Uittenbogaard

    Date: 4/24/19   Name:   Jeffrey D. Uittenbogaard       Title:   Investment
Director, Asset Management    

 

  By:  

 

    Date:                        Name:  

 

      Title:  

 

   

TPI INVESTORS 9, LLC,

a California limited liability company

 

By:  

/s/ John C. Tarlton

    Date: 4/15/19 Name:   John C. Tarlton     Title:   CFO of MGR    

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

- 6 -



--------------------------------------------------------------------------------

Agreed to:

TENANT:

TENEOBIO, INC.,

a Delaware corporation

 

By:  

/s/ Roland Buelow

    Date: 4/15/19   Name:    Roland Buelow       Title: CEO    

SUBTENANT:

FORTY-SEVEN, INC.,

a Delaware corporation

 

By:  

/s/ Mark McCamish

    Date: 4/9/19   Name:    Mark McCamish       Title: CEO    

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT “A”

SUBLEASE

(Fully signed copy of Sublease to be attached)

 

EXHIBIT “A”

- 1 -



--------------------------------------------------------------------------------

SUBLEASE

THIS SUBLEASE (this “Sublease”) is dated for reference purposes as of January 3,
2019, and is made by and between Teneobio, Inc., a Delaware corporation
(“Sublessor”), and Forty-Seven, Inc., a Delaware corporation (“Sublessee”).
Sublessor and Sublessee hereby agree as follows:

1. Recitals: This Sublease is made with reference to the fact that MENLO PREPI
I, LLC and TPI INVESTORS 9, LLC, as landlord (“Master Lessor”), and Sublessor,
as tenant, are parties to that certain lease, dated as of November 10, 2015, as
amended by a first amendment dated March 25, 2016 and a second amendment dated
January 10 2018 (as amended, the “Master Lease”), with respect to premises
consisting of approximately 6,230 rentable square feet of space and a mezzanine,
located at 1490 O’Brien Drive, Suite D, Menlo Park, California (the “Premises”).
A copy of the Master Lease is attached hereto as Exhibit A.

2. Premises: Sublessor hereby subleases to Sublessee, and Sublessee hereby
subleases from Sublessor, all of the Premises (also referred to herein as the
“Subleased Premises”). Additionally, Sublessee is hereby granted the
nonexclusive right to use the common areas of the Property to the extent of
Sublessor’s rights to use of the same pursuant to the Master Lease, in common
with other tenants of the Property, throughout the Term. Except to the extent
that the square footage of the Premises is adjusted under the Master Lease, the
square footage of the Subleased Premises shall be as set forth in this
paragraph, notwithstanding any remeasurement.

3. Term: The term (the “Term”) of this Sublease shall be for the period
commencing on the last to occur of (a) April 1, 2019, (b) receipt of Master
Lessor’s consent, and (c) the date Sublessor vacates and delivers the Subleased
Premises to Sublessee with all of its permits for hazardous materials closed
(the “Commencement Date”) and ending on February 28, 2021 (the “Expiration
Date”), unless this Sublease is sooner terminated pursuant to its terms or the
Master Lease is sooner terminated pursuant to its terms.

4. Rent:

A. Base Rent. Sublessee shall pay to Sublessor as base rent for the Subleased
Premises for each month during the Term the following amounts per month (“Base
Rent”):

 

Months

   Base Rent  

1-12

   $ 33,953.50  

13-24

   $ 34.972.11  

25-Expiration Date

   $ 36,021.27  

Base Rent and Additional Rent, as defined in Paragraph 4.B below, shall be paid
on or before the first (1st) day of each month. Base Rent and Additional Rent
for any period during the Term hereof which is for less than one (1) month of
the Term shall be a pro rata portion of the monthly installment based on a
thirty (30) day month. If an increase in Base Rent becomes effective on a date
other than the first day of a calendar month, the Base Rent for that month shall
be the sum of the two applicable rates, each prorated for the portion of the
month during which the rate is in effect. Base Rent and Additional Rent shall be
payable without notice or demand and without any deduction, offset, or
abatement, in lawful money of the United States of America. Base Rent and
Additional Rent shall be paid directly to Sublessor at 1490 O’Brien Drive, Suite
D, Menlo Park, CA 94025, Attention: Accounting, or such other address as may be
designated in writing by Sublessor.

 

- 1 -



--------------------------------------------------------------------------------

B. Additional Rent. All monies other than Base Rent required to be paid by
Sublessor under the Master Lease, including, without limitation, any amounts
payable by Sublessor to Master Lessor as “Operating Expenses”, “Park Expenses”
and “Taxes” (as defined in Section 5 of the Master Lease), shall be paid by
Sublessee hereunder as and when such amounts are due under the Master Lease, as
incorporated herein. All such amounts shall be deemed additional rent
(“Additional Rent”). Base Rent and Additional Rent hereinafter collectively
shall be referred to as “Rent”. Sublessee and Sublessor agree, as a material
part of the consideration given by Sublessee to Sublessor for this Sublease,
that Sublessee shall pay all costs, expenses, taxes, insurance, maintenance and
other charges of every kind and nature arising in connection with this Sublease,
the Master Lease or the Subleased Premises, such that Sublessor shall receive,
as a net consideration for this Sublease, the Base Rent payable under Paragraph
4,A hereof. Notwithstanding anything in this Sublease to the contrary,
Additional Rent shall not include late fees or penalties assessed against
Sublessor as a result of Sublessor’s acts or omissions. Provided that Sublessee
is not in default hereunder beyond any applicable notice and cure period,
Sublessee shall have the right to require Sublessor to exercise its rights under
Section 5(e) of the Master Lease to review Master Lessor’s books and records
related to Operating Expenses, Park Expenses and Taxes, provided that Sublessee
shall pay all costs of such review (subject to Master Lessor’s reimbursement, if
applicable, as set forth in said Section).

C. Payment of First Month’s Rent. Upon execution hereof by Sublessee, Sublessee
shall pay to Sublessor the sum of Thirty-Three Thousand Nine Hundred Fifty-Three
and 50/100 Dollars ($33,953.50), which shall constitute Base Rent for the first
month of the Term.

5. Security Deposit: Upon execution hereof by Sublessee, Sublessee shall deposit
with Sublessor the sum of Thirty-Three Thousand Nine Hundred Fifty-Three and
50/100 Dollars ($33,953.50) (the “Security Deposit”), in cash, as security for
the performance by Sublessee of the terms and conditions of this Sublease. The
Security Deposit shall be held and applied in accordance with the terms of
Section 7 of the Master Lease, as incorporated herein.

6. Holdover: The parties hereby acknowledge that the expiration date of the
Master Lease is February 28, 2021 and that it is therefore critical that
Sublessee surrender the Subleased Premises to Sublessor no later than the
Expiration Date in accordance with the terms of this Sublease. In the event that
Sublessee does not surrender the Subleased Premises by the Expiration Date in
accordance with the terms of this Sublease, Sublessee shall indemnify, defend,
protect and hold harmless Sublessor from and against all loss and liability
resulting from Sublessee’s delay in surrendering the Subleased Premises and pay
Sublessor holdover rent as provided in Section 19 of the Master Lease as
incorporated herein.

7. Repairs: Sublessor shall deliver the Subleased Premises to Sublessee in
“broom clean” condition, free of all of Sublessor’s personal property, personnel
and hazardous materials first introduced to the Subleased Premises by Sublessor.
Sublessor represents to Sublessee that, to Sublessor’s actual knowledge, the
heating, ventilating and air conditioning, mechanical, plumbing and electrical
systems serving the Subleased Premises are in good, working order and repair.
The parties acknowledge and agree that Sublessee is subleasing the Subleased
Premises on an “as is” basis, and that Sublessor has made no representations or
warranties with respect to the condition of the Subleased Premises except as set
forth in this paragraph. Sublessor shall have no obligation whatsoever to make
or pay the cost of any alterations, improvements or repairs to the Subleased
Premises, including, without limitation, any improvement or repair required to
comply with any law. Master Lessor shall be solely responsible for performance
of any repairs required to be performed by Master Lessor under the terms of the
Master Lease.

 

- 2 -



--------------------------------------------------------------------------------

8. Assignment and Subletting: Sublessee may not assign this Sublease, sublet the
Subleased Premises, transfer any interest of Sublessee therein or permit any use
of the Subleased Premises by another party (collectively, “Transfer”), without
the prior written consent of Sublessor and Master Lessor. Any Transfer shall be
subject to the terms of Section 17 of the Master Lease.

9, Use: Sublessee may use the Subleased Premises only for the uses identified in
Section 8 of the Master Lease. Sublessee shall not use, store, transport or
dispose of any hazardous material in or about the Subleased Premises, except as
permitted under Section 9 of the Master Lease, as incorporated herein.

10. Effect of Conveyance: As used in this Sublease, the term “Sublessor” means
the holder of the tenant’s interest under the Master Lease. Subject to Paragraph
20.C, in the event of any assignment, transfer or termination of the tenant’s
interest under the Master Lease, which assignment, transfer or termination may
occur at any time during the Term hereof in Sublessor’s sole discretion,
Sublessor shall be and hereby is entirely relieved of all covenants and
obligations of Sublessor hereunder accruing from and after the date of such
transfer or termination, and it shall be deemed and construed, without further
agreement between the parties, that any transferee has assumed and shall carry
out all covenants and obligations thereafter to be performed by Sublessor
hereunder.

11. Delivery and Acceptance: If Sublessor fails to deliver possession of the
Subleased Premises to Sublessee on or before the date set forth in Paragraph 3
hereof for any reason whatsoever, then this Sublease shall not be void or
voidable, nor shall Sublessor be liable to Sublessee for any loss or damage;
provided, however, that in such event, (i) Rent shall abate until Sublessor
delivers possession of the Subleased Premises to Sublessee, and
(ii) notwithstanding the foregoing, if Sublessor has not delivered the Subleased
Premises to Sublessee in the condition required by this Sublease by August 31,
2019, Sublessee may thereafter terminate this Sublease by written notice to
Sublessor prior to such delivery of the Subleased Premises by Sublessor, and
Sublessor shall thereafter promptly return any prepaid rent or security deposit.

12. Improvements: No alteration or improvements shall be made to the Subleased
Premises, except in accordance with the Master Lease, and with the prior written
consent of both Master Lessor and Sublessor. Subject to Sublessor’s approval of
the specifications thereof, if Sublessee converts a portion of the lab space to
office and Master Lessor does not require such alterations to be restored,
Sublessor shall not require Sublessee to restore such alterations.

13. Release and Waiver of Subrogation: Sublessor and Sublessee hereby release
each other from any damage to property which is caused by or results from any
risk insured against under any property insurance policy required to be carried
by either party under this Sublease. Each party shall use commercially
reasonable efforts to cause each insurance policy obtained by it to provide that
the insurer waives all right of recovery against the other party and its agents
and employees in connection with any damage or injury covered by the policy, and
each party shall notify the other party if it is unable to obtain a waiver of
subrogation.

14. Insurance: Sublessee shall obtain and keep in full force and effect, at
Sublessee’s sole cost and expense, during the Term the insurance required under
Sections 11(a)-(d) of the Master Lease. Sublessee shall name Master Lessor and
Sublessor as additional insureds under its liability insurance policy.

 

- 3 -



--------------------------------------------------------------------------------

15. Default: Sublessee shall be in default under this Sublease if Sublessee
commits any act or omission which constitutes a default under the Master Lease,
which has not been cured after delivery of written notice and passage of the
applicable grace period provided in the Master Lease as modified, if at all, by
the provisions of this Sublease. In the event of any default by Sublessee,
Sublessor shall have all remedies provided pursuant to Section 22 of the Master
Lease and by applicable law, including damages that include the worth at the
time of award of the amount by which the unpaid rent for the balance of the term
after the time of award exceeds the amount of such rental loss that the lessee
proves could be reasonably avoided and the remedy described in California Civil
Code Section 1951.4 (lessor may continue lease in effect after lessee’s breach
and abandonment and recover rent as it becomes due, if lessee has right to
sublet or assign, subject only to reasonable limitations).

16. Surrender: Prior to expiration of this Sublease, Sublessee shall remove all
of its trade fixtures and shall surrender the Subleased Premises to Sublessor in
the condition required under the Master Lease, except that Sublessee shall not
be required to remove or restore any alterations, additions or improvements from
the Subleased Premises upon surrender that exist on the date that Sublessor
delivers the Subleased Premises to Sublessee. If the Subleased Premises are not
so surrendered, then Sublessee shall be liable to Sublessor for all liabilities
Sublessor incurs as a result thereof, including costs incurred by Sublessor in
returning the Subleased Premises to the required condition. Sublessor shall have
the right, during the last two (2) months of the Term, to restore any
alterations existing in the Subleased Premises on the date the Subleased
Premises are delivered to Sublessee to the extent required by Master Lessor
under the Master Lease, subject to the following: (a) such restoration shall be
at Sublessor’s sole cost; (b) Sublessor shall use reasonable efforts not to
unreasonably interfere with Sublessee’s use of the Subleased Premises in
performing such restoration, without requiring Sublessor to perform any work
outside of normal business hours; and (c) Sublessee shall not be entitled to
abate rent, terminate this Sublease or make any claims against Sublessor in
connection with any entry and restoration by Sublessor in accordance with this
paragraph. Sublessee acknowledges that Master Lessor has reserved the right to
require the mezzanine in the Subleased Premises to be restored, but Sublessee
shall not be responsible under this Sublease for removal of the mezzanine, and
Sublessor shall remove the mezzanine, at its sole cost and expense, if required
by Master Lessor, at the end of the Term of this Sublease; provided, however,
notwithstanding anything to the contrary in this Sublease, if Sublessee extends
its right to occupy the Subleased Premises through a direct agreement with
Master Lessor (i) for a period ending on or before August 31, 2021, Sublessee
shall provide Sublessor with written notice thereof no later than January 1,
2021, and, so long as Master Lessor agrees to such delayed removal, Sublessor
shall remove the mezzanine, at its sole cost and expense, if required by Master
Lessor, in the last two (2) months of such extended term and the provisions of
the preceding sentence shall apply to such period or (ii) for a period ending
after August 31, 2021, Sublessee shall provide Sublessor with written notice
thereof no later than January 1, 2021, and, so long as Master Lessor agrees that
the mezzanine does not need to be removed at the end of the Term of this
Sublease, Sublessor shall have no obligation to restore the mezzanine and
Sublessee shall be solely responsible for any restoration of the mezzanine
required by Master Lessor.

17. Broker: Sublessor and Sublessee each represent to the other that they have
dealt with no real estate brokers, finders, agents or salesmen other than
Savills Studley, representing Sublessor, and Newmark Knight Frank, representing
Sublessee, in connection with this transaction. Each party agrees to hold the
other party harmless from and against all claims for brokerage commissions,
finder’s fees or other compensation made by any other agent, broker, salesman or
finder as a consequence of such party’s actions or dealings with such agent,
broker, salesman, or finder.

 

- 4 -



--------------------------------------------------------------------------------

18. Notices: Unless at least five (5) days’ prior written notice is given in the
manner set forth in this paragraph, the address of each party for all purposes
connected with this Sublease shall be that address set forth below its signature
at the end of this Sublease. All notices, demands or communications in
connection with this Sublease shall be (a) personally delivered; or (b) properly
addressed and (i) submitted to an overnight courier service, charges prepaid, or
(ii) deposited in the mail (certified, return receipt requested, and postage
prepaid). Notices shall be deemed delivered upon receipt, if personally
delivered, one (1) business day after being submitted to an overnight courier
service and three (3) business days after mailing, if mailed as set forth above.
All notices given to Master Lessor under the Master Lease shall be considered
received only when delivered in accordance with the Master Lease.

19. Miscellaneous: Sublessor has not had an inspection of the Premises performed
by a Certified Access Specialist as described in California Civil Code § 1938. A
Certified Access Specialist (CASp) can inspect the Subleased Premises and
determine whether the Subleased Premises complies with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the Subleased Premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the Subleased Premises for the occupancy or potential
occupancy of the lessee or tenant, if requested by the lessee or tenant. The
parties shall mutually agree on the arrangements for the time and manner of the
CASp inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the Subleased Premises. Capitalized terms used
but not defined in this Sublease shall have the meanings ascribed to such terms
in the Master Lease. This Sublease may be executed in counterparts, each of
which shall be deemed an original, but such counterparts, when taken together,
shall constitute one agreement. This Sublease may be executed by a party’s
signature transmitted by email, and copies of this Sublease executed and
delivered by means of emailed signatures shall have the same force and effect as
copies hereof executed and delivered with original signatures. All parties
hereto may rely upon emailed signatures (including signatures in Portable
Document Format) as if such signatures were originals. All parties hereto agree
that an emailed signature page may be introduced into evidence in any proceeding
arising out of or related to this Sublease as if it were an original signature
page.

20. Other Sublease Terms:

A. Incorporation by Reference. Except as set forth below, the terms and
conditions of this Sublease shall include all of the terms of the Master Lease
and such terms are incorporated into this Sublease as if fully set forth herein,
except that: (i) each reference in such incorporated sections to “Lease” shall
be deemed a reference to “Sublease”; (ii) each reference to the “Premises” and
“Monthly Base Rent” shall be deemed a reference to the “Subleased Premises” and
“Base Rent”, respectively; (iii) each reference to “Lessor” and “Lessee” shall
be deemed a reference to “Sublessor” and “Sublessee”, respectively, except as
otherwise expressly set forth herein; (iv) with respect to work, services,
repairs, restoration, insurance, indemnities, representations, warranties or the
performance of any other obligation of Master Lessor under the Master Lease, the
sole obligation of Sublessor shall be to request the same in writing from Master
Lessor as and when requested to do so by Sublessee, and to use Sublessor’s
reasonable efforts (without requiring Sublessor to spend more than a nominal
sum) to obtain Master Lessor’s performance; (v) with respect to any obligation
of Sublessee to be performed under this Sublease, wherever the Master Lease
grants to Sublessor a specified number of days to perform its obligations under
the Master Lease, except as otherwise provided herein, Sublessee shall have
three (3) fewer days to perform the obligation, including, without limitation,
curing any defaults; (vi) with respect to any approval required to be obtained
from the “Landlord” under the Master Lease, such consent must be obtained from
both Master Lessor and Sublessor, and Sublessor shall not unreasonably withhold,
condition or delay its consent (unless another standard is specified), provided
that the approval of Sublessor may be withheld if Master Lessor’s consent is not
obtained; (vii) in any case where the “Lessor” reserves or is granted the right
to manage, supervise, control, repair, alter, regulate the use of, enter

 

- 5 -



--------------------------------------------------------------------------------

or use the Premises or any areas beneath, above or adjacent thereto, perform any
actions or cure any failures, such reservation or right shall be deemed to be
for the benefit of both Master Lessor and Sublessor; (viii) except as may be
expressly set forth herein, in any case where “Lessee” is to indemnify, release
or waive claims against “Lessor”, such indemnity, release or waiver shall be
deemed to cover, and run from Sublessee to, both Master Lessor and Sublessor;
(ix) in any case where “Lessee” is to execute and deliver certain documents or
notices to “Lessor”, such obligation shall be deemed to run from Sublessee to
both Master Lessor and Sublessor; (x) all payments shall be made to Sublessor;
(xi) Sublessee shall pay all consent and review fees set forth in the Master
Lease to each of Master Lessor and Sublessor, except with respect to consent and
review fees incurred in connection with Master Lessor’s consent to this
Sublease, which shall be paid by Sublessor; (xii) all “profit” under subleases
and assignments (other than this Sublease) shall be paid to Sublessor;
(xiii) Sublessor’s obligations under Section 5 are limited to promptly
forwarding statements and refunds provided by Master Lessor, and Sublessee shall
have no right to dispute or audit such statements, subject to Paragraph 4.B of
this Sublease; (xiv) the reference in Section 31 to ownership of the Property
shall also include Sublessor’s lease of the Premises; and (xv) the reference in
the fifth sentence of Section 14(d) to “the Term of this Lease” shall mean the
Master Lease term.

Notwithstanding the foregoing, the following provisions of the Master Lease
shall not be incorporated herein: introductory paragraph, Recitals (except the
defined terms), Sections 1 (except the last sentence), 2-4, 5(e) (the first
sentence and the remainder of the second paragraph after the second sentence),
6(a), 7 (the first sentence), 13, 14(g) (the last two sentences), 24, 27 and
36(g) and Exhibit F, and the amendments to the Master Lease (except Section 5 of
the second amendment). In addition, notwithstanding subpart (iii) above, (a)
references in the following provisions to “Landlord” shall mean Master Lessor
only: Sections 5 (except the first reference), 14(a)-(c), 14(e) (second to last
sentence), 14(j) (the seventh sentence), 15(a) and (b), 20(a)-(c) and (e) and
21; and (b) references in the following provisions to “Landlord” shall mean
Master Lessor and Sublessor: Sections 11, 12(a) and (c), 14(f) (the last
sentence), 14(h) (the fifth sentence) and 16.

B. Assumption of Obligations. This Sublease is and at all times shall be subject
and subordinate to the Master Lease and the rights of Master Lessor thereunder.
Sublessee hereby expressly assumes and agrees: (i) to comply with all provisions
of the Master Lease which are incorporated hereunder; and (ii) to perform all
the obligations on the part of the “Tenant” to be performed under the terms of
the Master Lease during the Term of this Sublease which are incorporated
hereunder. In the event the Master Lease is terminated for any reason
whatsoever, this Sublease shall terminate simultaneously with such termination.
Such termination shall be without any liability of Sublessor to Sublessee,
except to the extent the termination of the Master Lease is due to Sublessor’s
default under this Sublease. In the event of a conflict between the express
provisions of this Sublease and the provisions of the Master Lease, as
incorporated herein, the express provisions of this Sublease shall prevail.

C. Sublessor Covenants. Sublessor covenants that it will (i) not agree to a
material amendment to (or a termination of) the Master Lease that would
adversely affect Sublessee’s use of the Subleased Premises or Sublessee’s rights
or obligations under this Sublease, unless Sublessor shall first have obtained
Sublessee’s prior written approval thereof, (ii) not voluntarily surrender the
Master Lease to Master Lessor as to the Subleased Premises, and (iii) perform
its covenants and obligations under the Master Lease that do not require for
their performance possession of the Subleased Premises and which are not
otherwise to be performed hereunder by Sublessee (for example, Sublessor shall
at all times keep in full force and effect all insurance required by the Master
Lease and shall pay all rent required under the Master Lease as and when due);
provided, however, Sublessor shall not be liable for any failure to perform or
surrender or termination of the Master Lease so long as the Master Lessor has
either assumed this Sublease, recognized Sublessee’s rights under this Sublease
or entered into a direct agreement with Sublessee to permit Sublessee to
continue to occupy the Subleased Premises for the remainder of the Term on
substantially the same terms and conditions as set forth herein and Sublessee’s
possession of the Subleased Premises is otherwise undisturbed.

 

- 6 -



--------------------------------------------------------------------------------

D. Sublessor Representations. Sublessor represents and warrants to Sublessee
that (i) the copy of the Master Lease attached hereto as Exhibit A is a true,
correct and complete copy of the Master Lease (excepting those redactions made
therein) and the Master Lease is in full force and effect, (ii) no default or
event of default by Sublessor exists under the Master Lease, (iii) to
Sublessor’s knowledge, no default or event of default by Master Lessor has
occurred under the Master Lease, and (iv) Sublessor has not previously assigned
its rights under the Master Lease.

21. Conditions Precedent: This Sublease and Sublessor’s and Sublessee’s
obligations hereunder are conditioned upon the written consent of Master Lessor
(“Master Lessor’s Consent”). If Sublessor fails to obtain Master Lessor’s
consent within thirty (30) days after execution of this Sublease by Sublessor,
then Sublessor or Sublessee may terminate this Sublease by giving the other
party written notice thereof prior to the date such consent is received, and
Sublessor shall return to Sublessee its payment of the first month’s Rent paid
by Sublessee pursuant to Paragraph 4 hereof and the Security Deposit.

22. Termination; Recapture: Sublessee acknowledges that, under the Master Lease,
both Master Lessor and Sublessor have certain termination and recapture rights,
including, without limitation, in Sections 17(b), 20 and 21. Except as set forth
in this Section 22, nothing herein shall prohibit Master Lessor or Sublessor
from exercising any such rights and neither Master Lessor nor Sublessor shall
have any liability to Sublessee as a result thereof. In the event Master Lessor
or Sublessor exercise any such termination or recapture rights, this Sublease
shall terminate without any liability to Master Lessor or Sublessor; provided,
however, that Sublessor shall be liable for any voluntary termination of the
Master Lease by Sublessor, whether pursuant to an express provision of the
Master Lease or otherwise, unless Master Lessor has either assumed this
Sublease, recognized Sublessee’s rights under this Sublease or entered into a
direct agreement with Sublessee to permit Sublessee to continue to occupy the
Subleased Premises for the remainder of the Term on substantially the same terms
and conditions as set forth herein and Sublessee’s possession of the Subleased
Premises is otherwise undisturbed.

23. Parking and Signage Rights. Sublessee shall have the same rights to parking
and, subject to Master Lessor’s consent, signage as provided to Sublessor in
Sections 26 and 28 of the Master Lease.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Sublease as of the day and
year first above written.

 

SUBLESSOR:                SUBLESSEE:

TENEOBIO, INC.,

a Delaware corporation

     

FORTY-SEVEN, INC.,

a Delaware corporation

By:  

/s/ Buelow

      By:  

/s/ Mark McCamish

Name:   Buelow       Name:   Mark McCamish Its:   CEO       Its:   CEO

Address:

1490 O’Brien Drive, Suite D

Menlo Park, CA 94025

Attn: Chief Financial Officer

     

Address:

1490 O’Brien Drive, Suite A

Menlo Park, CA 94025

Attn: Chief Financial Officer

 

- 8 -



--------------------------------------------------------------------------------

CONSENT TO SUBLEASE

Master Lessor hereby acknowledges receipt of a copy of this Sublease, and
consents this Sublease. By this consent, Master Lessor shall not be deemed in
any way to have entered the Sublease or to have consented to any further
assignment or sublease.

MASTER LESSOR:

MENLO PREPI I, LLC,

a Delaware limited liability company

 

LOGO [g724420dsp00017.jpg]                REFER TO LANDLORD CONSENT

TPI INVESTORS 9, LLC,

a Delaware limited liability company

 

LOGO [g724420dsp00017.jpg]                REFER TO LANDLORD CONSENT

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A

MASTER LEASE

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT “B”

DESCRIPTION OF SUBTENANT IMPROVEMENTS

(see attached)

EXHIBIT “B”

 

- 1 -



--------------------------------------------------------------------------------

LOGO [g724420page020.jpg]